Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement submitted on 12/3/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figure 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 24, 26 and 28 is/are objected to because of the following informalities:
Claim 24 recite “the source of the fourth photoreceptor transistor being connected to the photodiode, the gate of the fourth photoreceptor transistor being biased, and the source of the fourth photoreceptor transistor being shared with the source of the first photoreceptor transistor” which appears to directed to the features of figure 7 (fourth photoreceptor transistor is Mp5 and first photoreceptor transistor is Mp1). Figure 7 describe the drain (not the source as claimed) of the fourth photoreceptor transistor Mp5 being connected to the photodiode PD, the gate of the fourth photoreceptor transistor Mp5 being biased, and the source of the fourth photoreceptor transistor Mp5 being shared with the source of the first photoreceptor transistor Mp1. It is suggested to amend the claim as suggested for addressing this typographical error.
Claim 26 is also objected for being dependent of the base claim.
Claim 28 is suggested to be amended as “each gain transistor in others of the plurality of gain transistors having its drain connected to its gate” for providing a more compatible language for “others of the plurality of gain transistors” because of the singular referring form “its drain connected to its gate”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-28, 34 and 35 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation "said single photodiode" in line 9.  There is insufficient antecedent basis for this limitation in the claim or it is not clear whether “single photodiode” is referring to “a photodiode” in line 2 or a different photodiode defined as “single photodiode”. According to other independent claim 29, the first interpretation is what Applicant meant. It is suggested to amend “a photodiode” in claim 16 to be “a single photodiode” to address this issue.
Claim 23 recites “the output” (lines 6 and 14) which is unclear whether it is referring to: i) “an output” of the photoreceptor circuit (line 4 of claim 23) or ii) “an output” (line 2 of claim 16). It is suggested to amend claim 23 to recite “the output of the photoreceptor circuit” (lines 6 and 14) for addressing this issue.
Claim 23 recites the limitation "the second photoreceptor" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend as "the second photoreceptor transistor" for addressing this issue.
Claim 26 recites the limitation "the fouth photoreceptor transistor" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend as "the fourth photoreceptor transistor" for addressing this issue.
Claims 17-28 are also rejected for being dependent of the base claims.
Claim 34 recites the limitation "the transient detector circuit" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to add “circuit” after “transient detector” in various places within claim 34 (and claim 35) or removing “circuit” from the limitation "the transient detector circuit" for addressing this issue.
Claim 35 reciting "the transient detector” which is unclear whether it is referring to: i) “a transient detector” (line 2 of claim 34) or "the transient detector circuit" (last two lines of claim 34).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-9, 22, 27, 29-31, 33 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caruba et al (US 20070029494).
Regarding claim 16, Caruba teaches A pixel circuit comprising:
a front-end circuit (12, 20) comprising a photodiode (12) and an output and configured to deliver on the output a photoreceptor signal derived from a light exposure of the photodiode (Figs. 1-4);
a transient detector circuit (trigger circuit 48) connected to the output of the front-end circuit and configured for detecting a change in said photoreceptor signal delivered on said output (Fig. 4; paras. 0028-0030); and
an exposure measurement circuit (sample/hold circuit 46) connected to the output of the front-end circuit and configured for measuring the light exposure of said single photodiode upon detection by the transient detector circuit of a change in the photoreceptor signal (Fig. 4; paras. 0028-0030), 
wherein the exposure measurement circuit comprises a sample-and-hold circuit (46) configured to sample the photoreceptor signal at the output of the front-end circuit at a time of activation of an exposure measurement (Fig. 4; paras. 0028-0030), and 
wherein the sample-and-hold circuit is controlled by a control signal sent by the transient detector circuit upon detection of a change in the photoreceptor signal to initiate the exposure measurement (Fig. 4; paras. 0028-0030).

Regarding claim 17, Caruba teaches the pixel circuit according to claim 16, wherein the exposure measurement circuit is further configured to output the sampled photoreceptor signal to an analog-to-digital converter (Fig. 4; paras. 0028-0030).

Regarding claim 18, Caruba teaches the pixel circuit according to claim 17, wherein the analog-to-digital converter is external to the pixel circuit (Figs. 1, 4; paras. 0028-0030).

Regarding claim 19, Caruba teaches the pixel circuit according to claim 17, wherein the analog-to-digital converter is configured to convert the sampled photoreceptor signal to a digital result and to transmit the digital result to a bus arbiter (28/72) configured to initiate and control transmission of data packets (Figs. 1, 4, 5; paras. 0020, 0028-0030).

Regarding claim 22, Caruba teaches the pixel circuit according to claim 16, wherein the front-end circuit (12, 20) further comprises a photoreceptor circuit (20) configured to derive the photoreceptor signal based on a logarithm of the light exposure of the photodiode (Figs. 1-4; para. 0013).

Regarding claim 27, Caruba teaches the pixel circuit according to claim 16, wherein the front-end circuit (12, 20) further comprises a gain stage (20) for amplifying the photoreceptor signal delivered on the output of the front-end circuit (Figs. 1, 4).


Regarding claim 29, Caruba teaches An image sensor comprising a plurality of pixel circuits (Figs. 1-4; paras. 0028-0030), wherein each pixel circuit comprises:
a front-end circuit (12) comprising a single photodiode (12) and an output, said front-end circuit being configured for delivering on said output a photoreceptor signal derived from a light exposure of said single photodiode (Figs. 1-4);
a transient detector circuit (trigger circuit 48) connected to the output of the front-end circuit and configured for detecting a change in said photoreceptor signal delivered on said output (Fig. 4; paras. 0028-0030); and
an exposure measurement circuit (sample/hold circuit 46) connected to the output of the front-end circuit and configured for measuring the light exposure of said single photodiode upon detection by the transient detector circuit of a change in the photoreceptor signal (Fig. 4; paras. 0028-0030), 
wherein the exposure measurement circuit comprises a sample-and-hold circuit configured to sample the photoreceptor signal at the output of the front-end circuit at a time of activation of an exposure measurement (Fig. 4; paras. 0028-0030), and 
wherein the sample-and-hold circuit is controlled by a control signal sent by the transient detector circuit upon detection of a change in the photoreceptor signal to initiate the exposure measurement (Fig. 4; paras. 0028-0030).

Regarding claim 30, Caruba teaches the image sensor according to claim 29, wherein the exposure measurement circuit is further configured to output the sampled photoreceptor signal to an analog-to-digital converter (Fig. 4; paras. 0028-0030).

Regarding claim 31, Caruba teaches the image sensor according to claim 30, wherein the analog-to-digital converter is external to the plurality of pixel circuits (Figs. 1, 4; paras. 0028-0030).

Regarding claim 33, Caruba teaches everything as claimed in claim 29. In addition, Caruba teaches wherein the front-end circuit further comprises a gain stage (20) for amplifying the photoreceptor signal delivered on the output of the front-end circuit (12), and wherein each gain stage in the plurality of pixel circuits uses a same bias voltage (a same bias ground or vdd) (Figs. 4, 1).

Regarding claim 34, Caruba teaches A method for operating a pixel circuit (Figs. 1-4) that comprises a front-end circuit (12, 20) including a single photodiode (12) and an output, a transient detector (trigger circuit 48) connected to the output of the front-end circuit, and an exposure measurement circuit (sample/hold circuit 46) comprising a sample-and-hold circuit connected to the output of the front-end circuit (Fig. 4; paras. 0028-0030), the method comprising:
delivering, on the output of the front-end circuit, a photoreceptor signal derived from a light exposure of said single photodiode (Figs. 1, 4; paras. 0028-0030);
detecting, with the transient detector, a change in said photoreceptor signal delivered on the output (Fig. 4; paras. 0028-0030);
transmitting, from the transient detector and to the sample-and-hold circuit, a control signal upon detection of the change in the photoreceptor signal (Fig. 4; paras. 0028-0030); and
sampling, with the sample-and-hold circuit and in response to the control signal, the light exposure of said single photodiode-upon detection by the transient detector circuit of a change in the photoreceptor signal (Fig. 4; paras. 0028-0030).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caruba et al (US 20070029494) in view of Shahar et al (US 20080169422; IDS)
Regarding claim 20, Caruba teaches everything as claimed in claim 19,
but fail to teach
wherein the analog-to-digital converter is configured to transmit an address of the pixel circuit with the digital result.
However, in the same field of endeavor Shahar teaches
wherein the analog-to-digital converter is configured to transmit an address of the pixel circuit with the digital result (Figs. 5, 2; para. 0093).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Shahar in Caruba to have wherein the analog-to-digital converter is configured to transmit an address of the pixel circuit with the digital result for providing more information regarding a captured image yielding a predicted result.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caruba et al (US 20070029494) in views of Shahar et al (US 20080169422) and C. POSCH, D. MATOLIN AND R. WOHLGENANNT "A Two-Stage Capacitive-Feedback Differencing Amplifier Temporal Contrast IR Sensors" Analog Integrated Circuits and Signal Processing Journal vol. 64, no. 1 pp. 45-54 July 2010 (IDS; a copy of this NPL provided in its parent case 15/827,422 dated 10/18/2018; hereinafter “Posch”).
Regarding claim 21, Caruba teaches everything as claimed in claim 16,
but fail to teach
wherein the transient detector circuit comprises:
an amplifier having two single-ended inverting common-source stages with capacitive feedback separated by a follower buffer, wherein a first capacitor of the transient detector circuit is charged by the photoreceptor signal; and
at least one threshold detector arranged to detect if a voltage over a second capacitor exceeds a threshold value.
However, in the same field of endeavor Shahar teaches
wherein the transient detector circuit (Fig. 2; 34) comprises:
an amplifier (amplifier 52); and
at least one threshold detector (comparator 54) is arranged to detect if a voltage over a second capacitor (the capacitor of the amplifier 52) exceeds a threshold value (V_trh) (Fig. 2, para. 0075).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Shahar in Caruba to have 
wherein the transient detector circuit comprises: an amplifier; and at least one threshold detector arranged to detect if a voltage over a second capacitor exceeds a threshold value for providing an individual charge amplifier for the signal detector circuit and the signal readout circuit allowing signals for readout and detection circuits to be processed appropriately yielding a predicted result.
However, in the same field of endeavor Posch teaches
wherein the transient detector circuit (Fig. 4) comprises:
an amplifier having two single-ended inverting common-source stages (amplifiers 1 & 2) with capacitive feedback (C2, C4) separated by a follower buffer (buffer Asf), wherein a first capacitor (C1) of the transient detector circuit is charged by the photoreceptor signal (Fig. 3, 4; page 47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Posch in the combination of Caruba and Shahar to have an amplifier having two single-ended inverting common-source stages with capacitive feedback separated by a follower buffer, wherein a first capacitor of the transient detector circuit is charged by the photoreceptor signal for implementing the two-stage amplifier which can provide predominantly gain and power consumption yielding  a predicted result.

Claims 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caruba et al (US 20070029494) in view of Delbruck et al (US 5376813)
Regarding claim 23, Caruba teaches everything as claimed in claim 22, but fails to teach
wherein the photoreceptor circuit comprises:
an input connected to the photodiode;
an output;
a first photoreceptor transistor having a gate, the gate of the first photoreceptor transistor being connected to the output;
a second photoreceptor transistor having a source, a drain, and a gate, the gate of the second photoreceptor transistor being connected to the photodiode and the source of the second photoreceptor transistor being grounded; and
at least one third photoreceptor transistor in series with the second photoreceptor having a drain, a source and a gate, the source of the at least one third photoreceptor transistor being connected to the drain of the second photoreceptor transistor, the gate of the at least one third photoreceptor transistor being biased, and the drain of the at least one third photoreceptor transistor being connected to the output.
However, in the same field of endeavor Delbruck teaches
wherein the photoreceptor circuit (Fig. 1; col. 4) comprises:
an input connected to the photodiode;
an output (28);
a first photoreceptor transistor (14) having a gate, the gate of the first photoreceptor transistor being connected to the output;
a second photoreceptor transistor (26) having a source, a drain, and a gate, the gate of the second photoreceptor transistor being connected to the photodiode and the source of the second photoreceptor transistor being grounded; and
at least one third photoreceptor transistor (24, 22) in series with the second photoreceptor having a drain, a source and a gate, the source of the at least one third photoreceptor transistor being connected to the drain of the second photoreceptor transistor, the gate of the at least one third photoreceptor transistor being biased, and the drain of the at least one third photoreceptor transistor being connected to the output (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Delbruck in Caruba to have wherein the photoreceptor circuit comprises: an input connected to the photodiode; an output; a first photoreceptor transistor having a gate, the gate of the first photoreceptor transistor being connected to the output; a second photoreceptor transistor having a source, a drain, and a gate, the gate of the second photoreceptor transistor being connected to the photodiode and the source of the second photoreceptor transistor being grounded; and at least one third photoreceptor transistor in series with the second photoreceptor having a drain, a source and a gate, the source of the at least one third photoreceptor transistor being connected to the drain of the second photoreceptor transistor, the gate of the at least one third photoreceptor transistor being biased, and the drain of the at least one third photoreceptor transistor being connected to the output for providing an improved amplifying circuit enabling better gain and dynamic range yielding a predicted result.

Regarding claim 25, the combination of Caruba and Delbruck teaches everything as claimed in claim 23. In addition, Delbruck teaches
wherein the first photoreceptor transistor (14) and the second photoreceptor transistor (26) comprise n-type metal-oxide-semiconductor field-effect transistors (MOSFETs), and the at least one third photoreceptor transistor comprises an n-type MOSFET (24) and a p-type MOSFET (22) (Fig. 1; col. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Delbruck in the combination of Caruba and Delbruck to have wherein the first photoreceptor transistor and the second photoreceptor transistor comprise n-type metal-oxide-semiconductor field-effect transistors (MOSFETs), and the at least one third photoreceptor transistor comprises an n-type MOSFET and a p-type MOSFET for providing an improved MOSFET amplifying circuit enabling better gain and dynamic range yielding a predicted result.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caruba et al (US 20070029494) in view of Conrads et al (US 5184018; IDS).
Regarding claim 32, Caruba teaches everything as claimed in claim 29. In addition, Caruba teaches wherein the plurlaity of pixel circuits are arranged in columns (Fig. 1), 
but fail to teach
the image sensor further comprises a plurality of analog-to-digital converters, each analog-to-digital converter connected to one of the columns.
However, in the same field of endeavor Conrads teaches
the image sensor further comprises a plurality of analog-to-digital converters, each analog-to-digital converter connected to one of the columns (Figs. 2, 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Conrads in Caruba to have the image sensor further comprises a plurality of analog-to-digital converters, each analog-to-digital converter connected to one of the columns for providing a plurality of analog-to-digital converters improving performance of the imaging sensor yielding a predicted result.

Claim 35 is rejected under 35 U.S.C. 103(a) as being unpatentable over Caruba et al (US 20070029494) in view of Official Notice (MPEP § 2144.03).
Regarding claim 35, Caruba teaches everything as claimed in claim 34. In addition, Caruba teaches 
initiating a light exposure measurement cycle by the exposure measurement circuit in response to… detection by the transient detector of a change in the photoreceptor signal (Fig. 4; paras. 0028-0030),
but fails to teach 
an externally applied control signal that is independent from any detection.
However, the Examiner takes Official Notice of the fact that it was notoriously well known in the art before the effective filing date of the claimed invention that an externally applied control signal that is independent from any detection can be a shutter control signal which is manually input by pushing a capture button to capture an image including initiating the light exposure measurement cycle where the manual shutter control signal is independent from any detection for the advantages of allowing the user to manually capture an image whenever the user desire. 
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to have an externally applied control signal that is independent from any detection as notoriously well-known in the art for the presented advantages above.

Allowable Subject Matter
Claims 24, 26 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Quan Pham/Primary Examiner, Art Unit 2696